Case 0:18-cv-60981-RKA Document 68-2 Entered on FLSD Docket 01/18/2019 Page 1 of 2




                                 Exhibit B
Case 0:18-cv-60981-RKA Document 68-2 Entered on FLSD Docket 01/18/2019 Page 2 of 2




                                                                              REPLY to:
                                                                          ALBERT ALVAREZ
                                                                            305.341.3090
                                                                      AALVAREZ @PCH-IPLAW.COM




                                      January 2, 2019

   Via Email
   dballew@kc-dsdlaw.com

   David Ballew
   DUGGAN SHADWICK DOER & KURLBAUM LLC
   9101 W. 110th Street
   Suite 200
   Overland Park, KS 66210

         Re:     Ultimate Fitness Group, LLC .v. Anderson, et al.
                 Renewed request for consent to file Second Amended Complaint

   Dear David,

          In light of Defendants alleging that there are pleading deficiencies in the First
   Amended Complaint (as set forth in Defendants’ Motion for Judgment on the
   Pleadings filed last Friday), we are renewing our request for your consent to file a
   Second Amended Complaint. The Second Amended Complaint would include
   additional allegations to address those same alleged pleading deficiencies.

          We believe there is now no good faith basis to deny this request and require
   Plaintiff to incur the expense of filing a motion for leave of court. Please advise by
   close of business tomorrow whether Defendants are amenable to this request.

                                                  Sincerely,

                                                  Peretz Chesal & Herrmann, P.L.


                                                  By: s/ Albert Alvarez
                                                     Albert Alvarez, Esq.
